DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2016/0317090) (“Han”) in view of Pletcher et al (US 2014/0192311) (“Pletcher”) and further in view of Abreu (US 6,120,460) and further in view of Liu (US 2014/0194713).
Regarding Claim 55, Han teaches an apparatus (Abstract) comprising:
a substrate comprising a transparent material (Fig. 2C-2D, [0045] “Moreover, portions of the electronic structure 230 can be formed of a transparent material to further mitigate effects on visual perception.”, Fig. 2D, [0055] portion of electronic structure corresponding to the inward-facing surface is the substrate);
a transparent active devices disposed on the substrate, wherein the transparent active device comprises a sensing element associated with the transparent active device ([0028]-[0029] analyte bio sensor such as an electrochemical sensor is active device, uses a sensing element of glucose oxidase, [0049] used with the embodiment of Figs. 2A-2D);

a second lens under the substrate, wherein the second lens is separate from the first lens (Fig. 2A-2D, [0041] posterior lens 220, shown in Fig. 2D to have portions under the electronic structure 230, [0006] lenses separate from each other).
Han fails to teach the transparent active device being a part of an array of transparent active device disposed on the substrate, wherein the individual transparent active device comprises a sensing element associated with the individual transparent active device.
However Pletcher teaches an apparatus (Abstract) comprising:
a substrate comprising a transparent material (Figs. 2A-2C, different configurations of the contact lens system, where it is understood that the specifics of each figure can be interchanged in [0027], [0021] substrate 202 is transparent); and 
an array of transparent active devices disposed on the substrate, wherein each transparent active device comprises a sensing element associated with the transparent active device ([0024] sensors on the substrate 202 of a contact lens, [0025] and sensors can be further configured as an array, [0026] “In these aspects, one or more of the sensors 234, 238 can be transparent or translucent in order to enable a wearer of the contact lens 230 to view a sufficient portion of the environment outside of the contact lens 230.”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han to further include an array of sensors as taught by Pletcher as a way to provide sensing of multiple components of a subject’s ocular environment ([0024] “By way of example, but not limitation, the sensor 206 can sense biological and/or chemical features such as a level of lactate, glucose, cholesterol and/or urea in the body of the wearer of the contact lens 200.”). This enhances the utility of the contacts lens measuring system. Furthermore, these secondary sensed components are known in the art to also be measured with the use of a sensing element (Abreu: Col. 31, L. 28-49, cholesterol 
Regarding Claim 58, Han, Pletcher, Abreu, and Liu teach the apparatus of claim 56, and further teaches wherein the component comprises one of: enzymes or chemicals to detect one or more of: glucose; acid including deoxyribonucleic acid (DNA) or ribonucleic acid (RNA); proteins; lipids; or carbohydrates (See Claim 55 Rejection).
Regarding Claim 59, Han, Pletcher, Abreu, and Liu teach the apparatus of claim 55, wherein the substrate is conformed to a non-flat shape (See Claim 55 Rejection, the substrate is conformed to a non-flat shape by being embedded non-flat posterior lens).  

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Otis et al (US 2012/0245444) (“Otis”) as noted in Applicant IDS dated 10/07/2019.
 Regarding Claim 56, while Han, Pletcher, Abreu, and Liu teach the apparatus of claim 55, where the sensing element comprises a component that recognizes an analyte ([0024] recognized analyte is glucose, sensor 206 is the transparent active device with a sensing element to measure glucose), their combined efforts fail to teach the sensing element is attached to a semiconductor surface of the transparent active device.  
However Otis teaches a contact lens monitoring system for an analyte (Abstract) and further that the substrate of the contact lens monitoring system can be a semiconductor ([0090] substrate is a semiconductor, [0127] substrate of a contact lens system)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han and Pletcher to occur on a semiconductor surface as taught by Otis as Otis teaches that semiconductor surfaces and semiconductor processing techniques are useful in the creation of customized electronic systems ([0088]).

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Lin et al (US 2017/0181669) (“Lin”).
Regarding Claim 57, while Han, Pletcher, Abreu, and Liu teach the apparatus of claim 55, where the sensing element comprises a component that recognizes an analyte (See Claim 55 Rejection), and teaches making components transparent to enable vision through the contact lens (See Claim 55 Rejection), their combined efforts fail to teach the sensing element is attached to a transparent active device gate electrode of the transparent active device.  
However Lin teaches a contact lens monitoring system for an analyte (Fig. 1, [0047], [0049]) and further teaches this contact lens system utilizing a transparent gate electrode ([0179] Fig. 2B, transparent gate electrode 207) with a sensing element attached to the transparent gate electrode ([0179] “In each module a slender graphene strip 105 (the conducting channel) can lie on a dielectric layer 106 (e.g., h-BN or parylene) (which minimizes substrate-induced charge carrier scattering in the conducting channel) passivating a transparent gate electrode 107 (e.g., ITO),”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han and Pletcher to occur by the nanosensor of Lin with a transparent gate electrode as an illustrative teaching for how biosensing can occur in a contact lens, expanding the generalized teaching of Han and Pletcher.

Claim(s) 61, 63-66, 78-79, 83-84, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Pugh et al (US 2014/0277291) (“Pugh”).
Regarding Claim 61, while Han, Pletcher, Abreu, and Liu teach the apparatus of claim 55, their combined efforts fail to teach the apparatus comprises an array of antennas on the substrate.  
However Pugh teaches a contact lens based medical device (Abstract) and further teaches that the contact lens systsm may utilize multiple antennas ([0087] “Circuit board 904A comprises both top side conductive interconnect traces 912A1 and bottom side conductive interconnected traces 912A2 (shown in phantom), through-holes or vias 918A for making electrical connections between the top and bottom sides, mounting pads 914A, a center opening 916A, and one or more spiral antenna structures 920A…If multiple antennas are utilized on opposite sides, the through-hole or vias 908A may be utilized to make connections therebetween.”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple antennas in an array in the system of Han and Pletcher as taught by Pugh as Pugh teaches that antennas with different functions and connections have different designs ([0086]). Thus one of ordinary skill in the art may choose to optimize multiple antenna based on the hardware they are connected to, rather than utilize a single antenna for all system components.
Regarding Claim 63, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 61, wherein Han teaches the value of making components transparent (See Claim 55 Rejection) and Pugh teaches utilizing an array of antennas (See Claim 61 Rejection). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Han and Pletcher’s transparent hardware in a contact lens would not be visible so as to not interfere with a subject’s vision, motivating the array of antennas to be made invisible.
Regarding Claim 64, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 61, and Han further teaches the apparatus comprises a controller coupled to the secondary See Claim 61 Rejection).  
Regarding Claim 65, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 64 and Han teaches the apparatus comprises a power source coupled to the controller (Fig. 1, power supply 140 connected to controller 150 for this generalized body-mountable device 100).  
Regarding Claim 66, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 65, and Han further teaches wherein the power source comprises a capacitor, which is to be charged by wireless means ([0026] capacitor is an energy storage device, which is charged by wireless energy in the form of solar energy).

Regarding Claim 78, while Han teaches an apparatus (Abstract) comprising:
a substrate comprising a transparent material (Fig. 2C-2D, [0045] “Moreover, portions of the electronic structure 230 can be formed of a transparent material to further mitigate effects on visual perception.”, Fig. 2D, [0055] portion of electronic structure corresponding to the inward-facing surface is the substrate);
a transparent active devices disposed on the substrate, wherein the transparent active device comprises a sensing element associated with the transparent active device ([0028]-[0029] analyte bio sensor such as an electrochemical sensor is active device, uses a sensing element of glucose oxidase, [0049] used with the embodiment of Figs. 2A-2D); and 
an antenna on the substrate (Fig. 1, antenna 170, Figs. 2A-2D, loop antenna 270), wherein portions of the electronic structure are transparent ([0045]).
Han fails to teach the antenna is invisible.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the antenna of Han transparent as a way to ensure the antenna does not affect visual perception ([0045]).

However Pletcher teaches an apparatus (Abstract) comprising:
a substrate comprising a transparent material (Figs. 2A-2C, different configurations of the contact lens system, where it is understood that the specifics of each figure can be interchanged in [0027], [0021] substrate 202 is transparent); and 
an array of transparent active devices disposed on the substrate, wherein each transparent active device comprises a sensing element associated with the transparent active device ([0024] sensors on the substrate 202 of a contact lens, [0025] and sensors can be further configured as an array, [0026] “In these aspects, one or more of the sensors 234, 238 can be transparent or translucent in order to enable a wearer of the contact lens 230 to view a sufficient portion of the environment outside of the contact lens 230.”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han to further include an array of sensors as taught by Pletcher as a way to provide sensing of multiple components of a subject’s ocular environment ([0024] “By way of example, but not limitation, the sensor 206 can sense biological and/or chemical features such as a level of lactate, glucose, cholesterol and/or urea in the body of the wearer of the contact lens 200.”). This enhances the utility of the contacts lens measuring system. Furthermore, these secondary sensed components are known in the art to also be measured with the use of a sensing element (Abreu: Col. 31, L. 28-49, cholesterol measured by way of cholesterol oxidase, Liu: [0014] urea and lactate can be measured by an oxidase).
Yet their combined efforts fail to teach the antenna being part of an array of antennae.
However Pugh teaches a contact lens based medical device (Abstract) and further teaches that the contact lens systsm may utilize multiple antennas ([0087] “Circuit board 904A 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple antennas in an array in the system of Han and Pletcher as taught by Pugh as Pugh teaches that antennas with different functions and connections have different designs ([0086]). Thus one of ordinary skill in the art may choose to optimize multiple antenna based on the hardware they are connected to, rather than utilize a single antenna for all system components.
Regarding Claim 79, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, wherein a first lens over the array of transparent active devices (Fig. 2A-2D, [0041] anterior lens 221); and a second lens under the substrate, wherein the second lens is separate from the first lens (Fig. 2A-2D, [0041] posterior lens 220, shown in Fig. 2D to have portions under the electronic structure 230, [0006] lenses separate from each other).
Regarding Claim 83, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 82, wherein the component comprises one of: enzymes or chemicals to detect one or more of: glucose; acid including deoxyribonucleic acid (DNA) or ribonucleic acid (RNA); proteins; lipids; or carbohydrates (See Claim 78 Rejection).
Regarding Claim 84, Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, wherein the substrate is conformed to a non-flat shape (See Claim 78 Rejection, the substrate is conformed to a non-flat shape by being embedded non-flat posterior lens).  
Regarding Claim 86, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, and Han further teaches a loop structure for an antenna ([0047], and Pugh further 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to understand that the components within the contact lens of Han may at the nanoscale as taught by Pugh as an understood size ensuring a component can fit within a contact lens.

Claim(s) 62 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Gandhi et al (US 2017/0042480) (“Gandhi”).
Regarding Claim 62, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 61, their combined efforts fail to teach wherein the array of antennas comprises graphene.  
However Gandhi teaches a functional contact lens system (Abstract) and further teaches that antennas within the contact lens may comprise graphene ([0215]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the antennas of a contact lens system of Han, Pletcher, and Pugh to be made of graphene as taught by Gandhi as a teaching on how to standardize construction of the contact lens, increasing the amount of controlled variables in the construction, and increasing confidence in comparability of results.

Regarding Claim 80, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, wherein the array of antennas comprises graphene.  
However Gandhi teaches a functional contact lens system (Abstract) and further teaches that antennas within the contact lens may comprise graphene ([0215]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the antennas of a contact lens system of Han, Pletcher, and Pugh to be made of graphene as taught by Gandhi as a teaching on how to standardize construction of the contact lens, increasing the amount of controlled variables in the construction, and increasing confidence in comparability of results.

Claim(s) 81 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Pugh and further in view of Otis.
 Regarding Claim 81, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, where the sensing element comprises a component that recognizes an analyte ([0024] recognized analyte is glucose, sensor 206 is the transparent active device with a sensing element to measure glucose), their combined efforts fail to teach the sensing element is attached to a semiconductor surface of the transparent active device.  
However Otis teaches a contact lens monitoring system for an analyte (Abstract) and further that the substrate of the contact lens monitoring system can be a semiconductor ([0090] substrate is a semiconductor, [0127] substrate of a contact lens system)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han and Pletcher to occur on a semiconductor surface as taught by Otis as Otis teaches that semiconductor surfaces and semiconductor processing techniques are useful in the creation of customized electronic systems ([0088]).
Regarding Claim 85, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, their combined efforts fail to teach wherein the substrate comprises at least one of: polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), paralene, hydrogel, cellulose based substrates, collagen based substrates, or glass.  
However Otis teaches a contact lens monitoring system for an analyte (Abstract) and further that the substrate of the contact lens monitoring system can be formed on glass ([0090], [0127] substrate of a contact lens system)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the substrate of Han and Pletcher to occur on a glass surface as taught by Otis as the application of a known technique for creating a glucose sensing contact lens of Otis to the glucose sensing contact lens of Han ready for improvement to yield predictable results of providing a consistent standard in how practitioners configure the contacts lenses of Han.

Claim(s) 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pletcher and further in view of Abreu and further in view of Liu and further in view of Pugh and further in view of Lin.
Regarding Claim 82, while Han, Pletcher, Abreu, Liu, and Pugh teach the apparatus of claim 78, where the sensing element comprises a component that recognizes an analyte (See Claim 78 Rejection), and teaches making components transparent to enable vision through the contact lens (See Claim 78 Rejection), their combined efforts fail to teach the sensing element is attached to a transparent active device gate electrode of the transparent active device.  
However Lin teaches a contact lens monitoring system for an analyte (Fig. 1, [0047], [0049]) and further teaches this contact lens system utilizing a transparent gate electrode ([0179] Fig. 2B, transparent gate electrode 207) with a sensing element attached to the 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the glucose sensing of Han and Pletcher to occur by the nanosensor of Lin with a transparent gate electrode as an illustrative teaching for how biosensing can occur in a contact lens, expanding the generalized teaching of Han and Pletcher.

Response to Arguments
Applicant’s amendments and arguments filed 11/01/2021 with respect to the Specification and Claim Objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s arguments filed 11/01/2021 with respect to the 35 USC 102(a)(1) rejections have been fully considered, but are not persuasive. Applicant argues that the office would require impermissible hindsight to reach the conclusion that the lenses should be provided as separate from the single lens in Pugh. Examiner respectfully disagrees. Examiner notes that a design choice to make the lens separable was used in the last Office Action, dated 9/27/2021, and not addressed. If one were to split the lens of Pugh into two, and achieve the same functional result of measuring within the ocular environment, then it is mere design choice whether to provide one lens or two lenses around the electronic components of these systems.
Applicant’s amendments filed 11/01/2021 with respect to the 35 USC 102(a)(1) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791